UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2557



ALTON WILSON; JASPER MOORE,

                                            Plaintiffs - Appellants,

          versus


GRAHAM CLARK, III, Attorney; JUDSON BLOUNT,
III, Attorney; JOHN H. HARMON, Attorney; PETER
J.M. ROMARY, Attorney; ROBERT PERRY, Attorney;
WAYMAN CAMPBELL MCCORQUODALE, JR.; NORTHBROOK
PROPERTY AND CASUALTY INSURANCE COMPANY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Malcolm J. Howard, District
Judge. (CA-99-59-4-H-3)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alton Wilson, Jasper Moore, Appellants Pro Se. Dan Johnson McLamb,
YATES, MCLAMB & WEYHER, Raleigh, North Carolina; Dan McCord
Hartzog, Patrick Houghton Flanagan, CRANFILL, SUMNER & HARTZOG,
Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Alton Wilson and Jasper Moore appeal the district court’s

order denying relief on their 42 U.S.C.A. § 1983 (West Supp. 1999)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we affirm on

the reasoning of the district court.     See Wilson v. Clark, No. CA-

99-59-4-H-3 (E.D.N.C. Oct. 19, 1999).*    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 18, 1999, the district court’s records show that it was
entered on the docket sheet on October 19, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2